Advisory Notice
	The instant claims, as currently presented, contain a number of limitations that, based upon a cursory overview, would render those claims indefinite. And a preliminary amendment correcting those issues would expedite prosecution in the instant case.
	The examiner advises applicants of the following issues that would, upon examination on the merits, render claim(s) indefinite: 
	(1) Instant claims 3-4, 6-7, 10-11, 13 and 15 are currently drafted as multiply dependent claims. Claims 4, 6-7, 11, 13 and 15 include multiply dependent claims referencing back to another multiply dependent claim and are therefore improperly multiply dependent (see, e.g., MPEP 608.01(n)-I). The examiner suggests Applicants amend the claims to a plurality of single dependent claims.
	And (2) Claims 13-15 are currently drafted as so-called “Use” claims (discussed further below) and should be corrected to a proper statutory class of invention.
	Applicant is advised that correction of the above issues by preliminary amendment would expedite prosecution in the instant application.
	The examiner emphasizes that the above statements are based upon a cursory overview of the claims and in no way constitute an examination on the merits, but 

DETAILED ACTION
Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
	Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-3 and 8-10, drawn to compositions of matter.
Group II, claim(s) 4-7, 11 and 12, drawn to methods of making.

	The examiner note that instant claims 13-15 do not fall into a U.S. Statutory class of inventions (35 U.S.C. 101) because these claims do not set forth any method step(s) for the required use, and are therefore considered so-called “Use” claims (MPEP 2173.05(q)). The claims as currently drafted cannot therefore be placed into a proper inventive Grouping. However, upon amendment to proper method of use claims would likely be placed into a third Group drawn to methods of using.
Election of Species
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(a) metal-nucleic acid nanoparticle with specificity to (i) a metal or a patentably indistinct combination thereof; (ii) a nucleic acid, or a patentably indistinct combination thereof; and (iii) an effector molecule, or a patentably indistinct combination thereof.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 4.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied 
            The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art so linked as to form a single general inventive concept. “A metal-nucleic acid nanoparticle, wherein the metal-nucleic acid nanoparticle is a nanoparticle having a spherical structure formed by assembly of metal ions with nucleic acid via coordination interaction.” (instant claim 1), does not present a contribution over the prior art, as it is taught by, and therefore obvious over, RADEMACHER (US 2008/0213177).
	Particularly, RADEMACHER teaches nanoparticles having a core including metal and/or semiconductor atoms, the core being linked to RNA ligands (siRNA mRNA)(i.e. a nucleic acid)([0005], claims 1-2). RADEMACHER further teaches the core can be metals include gold (Au), copper (Cu) and iron (Fe), among others ([0023]). Regarding the limitation spherical, RADEMACHER depicts the nanoparticles in Figure 4 as spherical nanoparticles. Regarding the product-by-process limitations (i.e. “formed by assembly of metal ions with nucleic acid via coordination interaction”), the composition of matter claims (i.e. product claims) are 
	 As a result, as currently presented, “A metal-nucleic acid nanoparticle, wherein the metal-nucleic acid nanoparticle is a nanoparticle having a spherical structure formed by assembly of metal ions with nucleic acid via coordination interaction.” (instant claim 1), does not possess a special technical feature and, as such, unity between the above Groups I-II is Lacking. 
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of metal-nucleic acid nanoparticles are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  Particularly, different metals (or a specific combination thereof) forming a nanoparticle would have different and distinct properties based on the metal(s) present, and the different nucleic acid(s) would also have different structure and associated different (bio)chemical properties. The different effector molecules (e.g. a drug or a fluorescent tracer) each have different chemical structure and associated (bio)chemical properties. The combination of the metal, nucleic acid and effector, therefore defines a (bio)chemically distinct species of nanoparticles which 
Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder:
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/
Examiner, Art Unit 1619                   


/TIGABU KASSA/Primary Examiner, Art Unit 1619